United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 11, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41737
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RUBALDINO PECINA, also known as Ruby,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-44-5
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Rubalindo Pecina appeals the sentence imposed because of his

guilty plea conviction of conspiracy to possess with intent to

distribute over five kilograms of cocaine in violation of 21

U.S.C. §§ 846, 841(a)(1), (b)(1)(A).    In his plea agreement,

Pecina waived the right to challenge his sentence, except in

limited circumstances not applicable here.    The Government seeks

to enforce the waiver.

     Pecina does not argue that his appeal waiver was unknowing

or involuntary.   Rather, he argues that the waiver should not be

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41737
                                 -2-

enforced on public policy grounds because he was not sentenced at

the bottom of the Guideline imprisonment range, contrary to the

Government’s recommendation under the plea agreement.

     At his rearraignment, Pecina acknowledged the existence of

the plea agreement and the fact that he waived the right to

appeal his sentence.   He also stated that he had read the plea

agreement before signing it, reviewed it with counsel, and that

he was entering into the plea voluntarily.    Pecina acknowledged

that the district court was not bound by the Government’s

recommendation with regard to the sentence.   Accordingly,

Pecina’s appeal is barred by the waiver contained in the plea

agreement.    See United States v. Portillo, 18 F.3d 290, 292 (5th

Cir. 1994).   We have not considered Pecina’s contention that the

district court’s sentence was unreasonable.

     AFFIRMED.